Citation Nr: 0323796	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  95-27 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Evaluation of residuals of a fractured right fibula, 
currently rated as 0 percent disabling.

2.  Evaluation of residuals of frostbite of the feet, rated 
as 10 percent prior to January 12, 1998.

3.  Evaluation of residuals of frostbite, left foot with 
onychomycosis and tinea pedis, rated as 20 percent disabling 
effective January 12, 1998.

4.  Evaluation of residuals of frostbite, right foot with 
onychomycosis and tinea pedis, rated as 20 percent disabling 
effective January 12, 1998.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from military service from 
November 1974 to August 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 RO decision that granted service 
connection for residuals of a fracture of the right fibula 
(ankle) and assigned a noncompensable rating for such.  This 
matter also arises from a July 2001 RO decision that granted 
service connection for residuals of frostbite of the feet and 
assigned a 10 percent rating as of August 30, 1982, and a 20 
percent rating (for each foot) as of January 12, 1998.  

It is noted that the veteran had appealed to the Board a 
claim for an earlier effective date for the grant of service 
connection for onychomycosis of the feet.  It is noted that 
in a July 2001 RO decision, the veteran was granted service 
connection for onychomycosis as of the day after his service 
discharge; this is the earliest possible effective date; as 
such, it is concluded that the appeal has been satisfied. 


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  First, VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  A review of the claims file reveals that 
the veteran was never provided a VCAA letter that is specific 
to his claims for higher ratings.  Given the aforementioned, 
it would be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92. 

Accordingly, this case is returned for the following 
development:

1.  Provide the veteran appropriate 
notice under the VCAA with regard to his 
claims for higher evaluations for 
residuals of a fractured right ankle and 
frostbite of the feet.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  The veteran should be scheduled for 
appropriate VA examinations to ascertain 
the current severity of his residuals of 
a fractured right ankle and residuals of 
frostbite of the feet.  With regard to 
the veteran's ankle condition, all 
appropriate testing should be 
accomplished, to include range of motion 
testing.  Any functional loss should be 
indicated.  With regard to the veteran's 
residuals of frostbite of the feet, all 
dermatological and neurological 
manifestations should be described in 
detail.  The claims folder should be 
provided to the examiner(s).

3.  If upon completion of the above 
action the claims remain denied, the 
case should be returned after 
compliance with requisite appellate 
procedures.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


